DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yoshimi (US Pub. 20080024700) teaches (in figures 1-3 and 5) a liquid crystal display comprising: an upper polarizer (visible-side polarizing plate 3); a lower polarizer (antivisible-side polarizing plate 4); and a liquid crystal panel (IPS mode liquid crystal cell 2 see paragraphs 66 and 69) provided between the upper polarizer and the lower polarizer, wherein an upper surface of the lower polarizer is directly bonded to a lower surface of the liquid crystal panel (see paragraph 71 which states that in IPS mode the optical compensating layer 6 is preferably disposed between the liquid crystal cell 2 and the visible-side polarizing plate 3 and paragraph 58 lines 3-8 which teaches that the polarization rotating layer 5 may be formed between the optical compensating layer 6 and the liquid crystal cell 2), wherein the upper polarizer and the lower polarizer are provided such that absorption axes (A3 and A4) thereof are parallel to each other (see paragraph 77), a wave plate (5) is provided between the upper polarizer and the liquid crystal panel (see paragraph 58 lines 3-8), which rotates linearly polarized light at 85 to 95 degrees (see paragraphs 92-94), wherein the wave plate (5) comprises two (5/52-53 see figure 5) half wave plates, an angle (θ2) formed between the optical axis of one of the half wave plates (52) among the two half wave plates and the absorption axis (A3) of the upper polarizer are in the range of 20 degrees to 25 degrees and an angle (θ3) formed between 
Osterman et al. (US Pub. 20170276960) teaches (in figure 1) that a wave plate (44) formed by a stack of two quarter wave plates with parallel optical axis is equivalent to a half wave plate with the same optical axis (see paragraph 70). 
However, while Yoshimi teaches forming the wave plate and the optical compensating layer on the same side of the liquid crystal cell Yoshimi only teaches forming the waveplate between the optical compensating layer and the liquid crystal cell and it would not have been obvious to one of ordinary skill in the art to reverse the position of these films as there is no suggestion to do so and such a reversal would significantly alter the final optical state of the light passing therethrough. 
As such, the prior art taken alone or in combination fails to teach or fairly suggest a display in which a viewing angle compensation film is formed between the wave plate and the liquid crystal panel in combination with the other required elements of claim 1.
Claims 10 and 11 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 4-8 of applicant’s response, filed 02/25/2022, with respect to claims 1, 10, and 11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1, 10, and 11have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871